t c memo united_states tax_court joaquin v leon-guerrero petitioner v commissioner of internal revenue respondent docket no 19937-16l filed date joaquin v leon-guerrero pro_se brenn c bouwhuis for respondent memorandum opinion gerber judge pursuant to rule respondent in a motion filed date moved for summary_judgment and petitioner in a response 1unless otherwise indicated rule references are the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code filed date asked the court to deny respondent’s motion and to grant him a trial background this case began by respondent’s date issuance of a notice_of_intent_to_levy on petitioner’s assets with respect to his outstanding trust fund recovery penalties for the taxable quarters ending date date and date petitioner timely requested a hearing but did not seek any collection alternatives in his request attached to petitioner’s request were numerous documents in support of his contention that failure to make payment was not his fault and that he should not be liable for the trust fund penalties he did not however question the amounts of the employment_taxes and resulting penalties or the fact that they had been assessed against his company and him respectively in his dealings with respondent’s settlement officer petitioner wished to question the underlying liabilities and show that it was the u s government’s fault that they were not paid the settlement officer would not permit petitioner to question the underlying liabilities because petitioner had previously been given an opportunity to do so with an internal_revenue_service appeals officer in an administrative_proceeding that preceded the collection action the settlement officer also suggested possible collection alternatives and asked petitioner to provide information petitioner did not provide anything further and there was no further communication thereafter respondent issued a notice_of_determination sustaining the proposed levy the argument petitioner sought to make to the settlement officer concerned his association with a government contractor named able industries of the pacific aip which performed services for the u s department of defense defense department services had been performed for the defense department and aip was owed money but for reasons not explained in petitioner’s materials the u s department of labor instructed the defense department to withhold payment from petitioner this resulted in aip’s inability to pay dollar_figure to respondent for outstanding taxes aip was also under the supervision of united_states bankruptcy trustees after filing for a reorganization and then a liquidating bankruptcy in bankruptcy court petitioner contends that there were sufficient assets and or cash to pay the taxes when the trustees took control but that the assets and or cash were used to satisfy unsecured creditors instead of the internal_revenue_service petitioner also suggested that there were numerous other actions or inactions by bankruptcy trustees or government agencies but not the internal_revenue_service that caused the outstanding tax_liabilities and resulting penalties to not be paid the bottom line of petitioner’s argument is that respondent should not be granted summary_judgment so that petitioner can have his day in court to show that it was the government and not aip’s or petitioner’s fault that the tax_liabilities and or penalties were not paid and accordingly remain outstanding discussion summary_judgment may be granted when there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d the moving party bears the burden of proving that there is no genuine dispute of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 there is no dispute in this case about what transpired including that the tax_liabilities and penalties are currently outstanding against petitioner accordingly this matter is ripe for summary_judgment a taxpayer may challenge the existence or amount of the underlying tax_liability in a collection proceeding if there was no prior opportunity such as the receipt of a statutory_notice_of_deficiency sec_6330 or as here a prior conference with the internal_revenue_service office of appeals even though the taxpayer does not have a right of judicial review of the appeals determination 128_tc_48 if a taxpayer is legally barred from raising the validity of the liability in the administrative_proceeding he is likewise precluded from seeking review in the subsequent judicial proceeding 114_tc_176 even if petitioner were afforded an opportunity to present his evidence and arguments concerning the underlying liabilities and penalties in this judicial proceeding his arguments focus on the reasons they were not paid and not on whether they should have been assessed the question presented by respondent’s notice_of_intent_to_levy on petitioner’s property is not whether he can afford to pay or would have paid but for extraneous circumstances but whether petitioner has valid outstanding liabilities that subject his assets to collection in other words petitioner does not seek to show that the liabilities are not valid or that payments to respondent were misapplied we review the internal_revenue_service office of appeals’ determination to proceed with collection on an abuse_of_discretion standard goza v commissioner t c pincite petitioner bears the burden of showing an abuse_of_discretion see carter v commissioner tcmemo_2007_25 aff’d in part rev’d in part sub nom 568_f3d_710 9th cir respondent has shown that all procedural steps were taken by the settlement officer and even though petitioner did not request collection alternatives the settlement officer discussed various collection alternatives with him under these circumstances we hold that the settlement officer was not arbitrary or capricious and the determination to proceed with collection was not an abuse_of_discretion accordingly respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered for respondent
